DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2020.

Response to Arguments
All of Applicants arguments filed 6/10/2022 have been fully considered.  
Applicant’s arguments regarding the prior art not teaching the claimed range of “about 5 to about 9%” of acrylic polymer is not persuasive, Applicant is directed to the modified rejection below, wherein this amended limitation is addressed.
Applicant remarks “the Examiner states, "entry 13 also doesn't contain PVP" and then further states to the contrary that, "entry 13 and 15-16 comprise PVP." As shown in Table 1 of Applicant's Specification, the composition of Entry 13 comprised 10% copovidone, a vinylpyrrolidone-based polymer.”
The Examiner would like to note that the Examiner meant to refer to entry 3, which does not contain PVP.
Applicant remarks that “the Examiner appears to assert that forming pellets is "simple" and because a component such as an acrylate copolymer is used in a coating, there is a reasonable expectation of success for using that same component in pellets. However, the Examiner has not provided any basis for the assertion that there is a reasonable expectation of success in taking a component used in a coating and using it in an extruded and spheronized pellet. Nor has the Examiner provided any basis for implying that there is a reasonable expectation of success in preparing pellets comprising a combination of cholestyramine, an acrylate copolymer, and a vinylpyrrolidone-based polymer.”
This is not persuasive. Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to the various methods of preparing oral multiparticulate formulations (such as Pai) because Lescure teaches granules or particles of oral cholestyramine, and Pai teaches oral multiparticulate compositions in the form of extruded and spheronized pellets. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to have a low friability so as to be suitable for compression if desired and/or modify the desired release rate. Accordingly, even though Pai does not teach cholestyramine, one skilled in the art would further look to the teachings of Pai to obtain pellets with low friability so as to provide the desired release rate of the active from the pellets. Is well established that the prior art need not look to resolve applicants same problems, but must at least be in the same field of endeavor (i.e. oral multiparticulate formulations). Furthermore, the even though Pai doesn’t teach cholestyramine, there is a reasonable expectation of success in using acrylic polymer in the pellets of Lescure as Lescure teaches the use of acrylate copolymer in coating surrounding the pellets, Pai simply helps makes obvious the use of the acrylate copolymer in the core.  Moest is cited to make obvious the use of MCC in the core of the pellets of Lescure.  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to related prior art in oral cholestyramine composition, such as the teachings of Moest which discloses oral multiparticulate formulations containing cholestyramine. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to add 2-20% MCC and 3-6% of polyvinylpyrrolidone in the core of Lescure as Moest teaches that MCC is a preferred binder for compression and teaches its advantageous to add PVP when creating cholestyramine particles and Pai teaches that MCC is suitable for use in blends to be compressed due to its cushioning properties.  While the instant claims do not require compression, the claims recite comprising language, which permits the use of the pellets in compressed tablets, furthermore, Lescure teaches that suitable dosage forms include capsules, tablets (which can be made by compression).  Gannedahl is cited to make obvious the use of Eudragit RL30D as this is equivalent to Eudragit NM30D taught by Pai.
Thus the Examiner has provided a motivation and a reasonable expectation of success.

 Applicant remarks that the table 1 of the instant specification teaches that making pellets comprising the claimed components is unpredictable.
This is not persuasive as Lescure makes obvious pellets comprising cholestyramine and the examiner provides motivation and a reasonable expectation of success for the changes suggested, therefore.  Furthermore, the data presented is not commensurate in scope with the instant claims as 
Applicant have testes 1 specific acrylate and 1 specific VP-based polymer and given the unpredictability claimed by Applicant, there isn’t sufficient data to ascertain a trend that establishes that all acrylate polymer and VP-based polymer would be effective at making pellets.  Furthermore, the instant specification lacks a clear definition of about and given the apparent tight requirement to make pellets, the use of “about” provides too much wiggle room. It is also noted that Ex. 3 is the only examples have that contains an acrylate polymer in the claimed amounts, thus the data is not representative of the entire claimed scope and it’s not clear from the data that the use of the entire claimed range of acrylate polymer will result in pellet.
Applicant argues that Lescure does not disclose any examples of pellets comprising cholestyramine. In fact, cholestyramine is only mentioned once by Lescure, as one example among at least 15 other adsorbents.
This is not persuasive.  Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  Furthermore, it is well established that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
In summary, Applicant argues that there is no guidance to combine Pai with other references to arrive at the instant invention.
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over a combination of references.  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to the various methods of preparing oral multiparticulate formulations (such as Pai) because Lescure teaches granules or particles of oral cholestyramine, and Pai teaches oral multiparticulate compositions in the form of extruded and spheronized pellets. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to have a low friability so as to be suitable for compression if desired and/or modify the desired release rate. Accordingly, even though Pai does not teach cholestyramine in the claimed amounts, one skilled in the art would further look to the teachings of Pai to obtain pellets with low friability so as to provide the desired release rate of the active from the pellets. Is well established that the prior art need not look to resolve applicants same problems, but must at least be in the same field of endeavor (i.e. oral multiparticulate formulations). Furthermore, the even though Pai doesn’t teach cholestyramine, there is a reasonable expectation of success in using acrylic polymer in the pellets of Lescure as Lescure teaches the use of acrylate copolymer in coating surrounding the pellets, Pai simply helps makes obvious the use of the acrylate copolymer in the core.
Applicant remarks that preparing extruded and spheronized pellets comprising cholestyramine, acrylate copolymer and pvp based polymer is unpredictable.  Entry 11 of table 1 in the instant specification which does not contain PVP based polymer failed to form pellets, in contrast Example 3 shows that a composition containing quantities of cholestyramine, acrylate copolymer and PVP based polymer in the claimed ranges does form pellets.
This is not persuasive.  Regarding Applicant’s comments about entry 11, it is noted that entry 3 also doesn’t contain PVP, but was able to form pellets, thus the presence or lack of PVP does not appear to be critical.  Example 3 pointed out by Applicant simply appears to show that Applicant’s claimed invention is capable of forming pellets, but the there is no evidence that the claimed components in the claimed ranges are unexpectedly superior or critical to obtaining pellets.  For example, entry 13 and 15-16 comprise PVP and cholestyramine, but lack the acrylate copolymer and these formulations formed pellets having similar friability values as compared to entry 12 which comprises all 3 main components.  As discussed in the rejections below Lescure makes obvious pellets and the examiner provides motivation and a reasonable expectation of success for the changes suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 1-5, 7, 12, 14, 16-24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012), Moest (CA 2065151) and Gannedahl (US 2016/0113953).
Lescure discloses oral formulations for the delayed and controlled delivery of an adsorbent into the lower intestine, such as the colon, of mammals. The formulation includes a carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent (Abs and [0014, [0044]]).  Lescure teaches the carrageenan and an adsorbent to be present as a mixture which is compressed into a core (or particle or pellet).  Lescure teaches the obtaining the pellets by extrusion spheronization [0057].
Regarding claim 24: The core can be coated with one or more coating and these coated cores can be used to form a drug delivery vehicle, such as a tablet, capsule, pill and the like, wherein the cores fill the capsule [0044-0045 and 0142].  
Regarding claim 5: Lescure teaches the core/pellet (uncoated) to have an average weight particle size ranging from 800-1600µm
Lescure teaches the absorbent to be cholesteramine (i.e. cholestyramine), and teaches this to be used in amounts ranging from 80-95%, which overlaps with the claimed “about 70 to about 92%” and “about 80 to about 92%”.
Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
Regarding claim 1c and 4: Lescure further teaches that the core of the formulation can be layered with an external enteric coating such that the drug is released from the formulation in a desired part of the intestine [0068].  Suitable enteric coating include pH-dependent polymers such as hydroxypropylmethylcellulose acetate succinate (HPMCAS) [0072].
Regarding claims 1b and 2: Lescure teaches the core to have an intermediate coating provided between the core and the external enteric coating, this layer is provided to further delay the release of the absorbent when necessary.  This layer is provided onto the core.  This intermediate coating can be pH-dependent or pH-independent polymers, a suitable example Eudragit FS30D, Eudragit L30D-55 and Eudragit NE30D ([0099-0104] and Lescure – claim 39).  Notably Eudragit NE30D is listed as an acrylate copolymer in the instantly filed specification (Pg. 8, lines 30-31) and is further listed in the specification as a diffusion controlled coating (Pg. 20, line 20), and moreover, it would necessarily follow that Eudragit NE30D is inherently elastic, thus its use in the intermediate coating is prima facie obvious.
Regarding claims 12 and 14: Lescure teaches the formulation as a whole comprises the core, intermediate layer and enteric coating layer.  The core is taught to comprise 0.5-50 wt.% of adjuvants such as binders, fillers, etc., in addition to the carrageenan and the cholestyramine [0067].  The coating are taught to make up 15-50 w/w% of the formulation, which overlaps with the claimed “at least 40%” as recited by claim 14 [0107], this provides a w/w% of cholestyramine, based on the final formulation, that overlaps with the claimed “at least 50%” . As Lescure teaches the pellets to be dried, the wt.% above are assumed to be based on dry weight of the pellets.  
The compositions of Lescure do not comprise microcrystalline cellulose, which read on 0% MCC.
However, Lescure does not teach the pellet/core to comprise at least 5% of an acrylate copolymer (or about 6 to about 9 9%) and have PVP nor MCC as claimed.
Pai studied the effect of aqueous dispersions of ethyl cellulose, acrylic polymers and sodium alginate on the compression and release of active from the matrix prepared with the above substances (abstract, pager 118). For the claimed acrylic copolymers and microcrystalline cellulose, table III of Pai teaches pellets comprising both acrylic copolymers and microcrystalline cellulose. While instant claim recites an acrylate copolymer, Pai teaches Eudragit polymers, Eudragit L 30D 55 and Eudragit NM 30D, which meet the claimed acrylate copolymer. The matrix pellets were prepared by extrusion spheronization (Methods section, Table 1) and checked for bulk density, sphericity, hardness and friability (page 120) and the results presented in table III. Table III shows spherical pellets with high drug content, sphericity, bulk density, with acrylate polymers, and drug release shown in fig. 1. Table IV provides friability and disintegration times with the compressed tablets prepared in the above method. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ Eudragit polymers (acrylate) of Pai in the cholestyramine core of Lescure because the results in table III and fig. 1 of Pai shows that Eudragit polymers provide high drug load, low friability (.24-.385%W/W) and also sphericity of the pellets. Accordingly, even though Pai does not teach the exact claimed range of at least 1% or 2% or 3%, Pai teaches (above table) amounts (10, 20 and 30%) that certainly meet at least 5%.Thus, one skilled in the art would have expected that employing an optimum amount of acrylate polymers, such as Eudragit NM 30D, to provide spherical pellets of cholestyramine with low friability that is within the claimed range and further provide the desired release of the drug. 
It is noted that the instant claims recite “about 9%” and while the instant specification states “the term "about" refers to a value or parameter herein that includes (and describes) embodiments that are directed to that value or parameter per se. For example, description referring to "aboutut 20" includes description of "20." Numeric ranges are inclusive of the numbers defining the range. Generally speaking, the term "about" refers to the indicated value of the variable and to all values of the variable that are within the experimental error of the indicated value (e.g., within the 95% confidence interval for the mean) or within 10 percent of the indicated value, whichever is greater,” these statements are not considered a limiting definition of about.
Therefore, “about” can be reasonable interpreted to embraces amounts of greater or less than 10-20% of the defined limited, thus the taught 10% of Pai reads on “about 9” as claimed.
In the alternative, if the spec is seen as limiting about to “within 10 percent of the indicated value,” the instant claims embrace an end point of 9.9 and 9.9 and 10% are sufficiently close that a skilled artisan would have expected a composition having 9.9% or 10% acrylic polymer to have similar properties absent evidence to the contrary.
However, the above references do not teach the pellet to further comprise microcrystalline cellulose (MCC) and an about 6 to 12%w/w of vinylpyrrolidone-based polymer.
Moest teaches preparations in the form of particles (1-6mm) containing colestyramine (i.e. cholestyramine), these particles can be compressed and can additionally comprise conventional pharmaceutical coatings (Pg. 2, lines 20-37).  Moest teaches particle to have MCC as a preferred binder for compression, this can be used in amounts ranging from 2-20%.  Moest also teaches it is advantageous to employ in the granulation 3-6 wt.% of polyvinylpyrrolidone (pg.3, lines 1-10).
It is noted that Pai teaches that MCC  is used as a filler in blends due to its cushioning properties which lead to minimum damage during compression.
It is also noted that Lescure teaches the core to further comprise binders, fillers, etc. [0067].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Moest.  One of skill in the art would have been motivated to use add 2-20% MCC and 3-6% of polyvinylpyrrolidone in the core of Lescure as Moest teaches that MCC is a preferred binder for compression and teaches its advantageous to add PVP when creating cholestyramine particles and Pai teaches that MCC is suitable for use in blends to be compressed due to its cushioning properties.  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Lescure teaches that the core containing cholestyramine can further comprise binders and fillers and Moest teaches that MCC and PVP are suitable for use in compressed cholestyramine forms.
However, the above references do not teach the acrylate polymer and the diffusion controlled inner coating to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride as elected and recited by instant claim 3.
Gannedahl discloses methods of treatments using solid dosage forms such as tablets or capsules (Abs and [0131]).  Gannedahl teaches Eudragit RL30D, NM30D, NE40D, etc. to be equivalent sustained release coating [0099].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Eudragit NE30D in the intermediate coating and NW30D of the core with Eudragit RL30D (shown by the filed specification to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, Pg. 8, lines 15-19), as its prima facie obvious to substitute one art recognized equivalent for another as the prior art teaches them to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claims 16-23: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613